Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This communication is a non-Final office action on merit. Claims 1-14, as originally filed, are presently pending and have been considered below.

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 14/803,971, filed 7/20/2015 and 12/916,017, filed 10/30/2009, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation of Application No. 12/916,017. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,105,117 (parent) in view of  US 2007/0124406 A1, Liu et al. (hereinafter Liu).
As to claim 1, parent essentially discloses claim 1 (see claim 1 of parent) except for the server being the one sending the reference information to the mobile device.  Liu further teaches communication between the mobile device and the server (Figs 1-3, 7; pars 0012-0014, 0017, 0019, 0037).  Therefore, consider parent and Liu’s teachings as a whole, it would have been obvious to one of skill in the art at the time of invention to incorporate Liu’s teachings in parent to provide remote access of the mobile user via server’s monitoring and routing.  
As to claim 2, parent as modified 2. Discloses the mobile device according to claim 1, wherein the processor is further configured to identify whether to receive the message based on an importance level of the message (parent: claim 2).
As to claim 3, parent as modified discloses the mobile device according to claim 1, wherein the processor is further configured to check whether the message was delivered through the remote device and remotely access the remote device which delivered the message (parent: claim 3; Liu: Fig 3; pars 0020, 0030, 0032, 0034, 0039, security and authentication process assures the message is coming from the intended remote device).
As to claims 7-9, they are rejected with the same reason as set forth in claims 1-3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0124406 A1, Liu et al. (hereinafter Liu) in view of US 2009/0299934 A1, Horvitz et al. (hereinafter Horvitz).
As to claim 1, Liu discloses a mobile device comprising: 
a communication interface configured to perform communication via a network; 
a display configured to display an image (Fig 1:102); and 
a processor configured to: process a signal transmitted or received by the communication interface (Fig 2, mobile phone 102 receiving a message from a 
wherein the mobile device is able to receive a message from a remote device through the communication interface (pars 0015, 0037, 0045, 0053, the mobile device is able to receive a message from a remote device), receive the message from the server, 
wherein the message is received through a counterpart device, and process the message to transmit a command to the remote device (Fig 5; pars 0009, 0015, 0017), such that the server remotely controls the remote device to transmit information requested by a user of the counterpart device corresponding to the command to the counterpart device (Figs 1-2; pars 0017, 0019, 0037, the mobile device may send out commands to different remote devices and/or server; Figs 3, 7; pars 0021, 0026, 0032,  0034, 0044-0045, 0053).
Liu does not expressly disclose based on the server receiving reference information indicating that the remote device is set to a condition where the remote device is unable to receive the message. 
Horvitz, in the same or similar field of endeavor, further teaches a server monitoring the user and determining whether user being absence (not available) from the computer or 
Therefore, consider Liu and Horvitz’s teachings as a whole, it would have been obvious to one of skill in the art at the time of invention to incorporate Horvitz’s teachings as described in Liu’s mobile device for better control the remote access of messages for the user when the user is not available to access the messages at a particular device.
As to claim 2, Liu as modified discloses the mobile device according to claim 1, wherein the processor is further configured to identify whether to receive the message based on an importance level of the message (Horvitz: Figs 4-7; pars 0045-0046).As to claim 3, Liu as modified discloses the mobile device according to claim 1, wherein the processor is further configured to check whether the message was delivered through the remote device and remotely access the remote device which delivered the message (Liu: Fig 3; pars 0020, 0030, 0032, 0034, 0039, security and authentication process assures the message is coming from the intended remote device).As to claim 4, Liu as modified discloses the mobile device according to claim 3, wherein the processor is further configured to receive the reference information corresponding to a condition of user absence in the remote device and check that the message was delivered through the remote device based on the reference information (Horvitz: Fig 5; pars 0006, 0010, 0034, 0042, 0045, providing information on whether user being absence from the remote device and check the message from the device).As to claim 5, Liu as modified discloses the mobile device according to claim 4, wherein the processor is further configured to: display a selection user interface (UI) for remote access to the remote device on the display, and remotely access the remote device in response to an input from the user through the selection UI (Liu: Fig 6; pars 0027, 0034, 0043, user interface of the mobile device enables display variable applications available for remote control on the computer).As to claim 6, Liu as modified discloses the mobile device according to claim 1, wherein the processor is further configured to: display a list of one or more accessible remote devices on the display (Liu: par 0033, mobile phone selecting remote integration with a remote device from a buddy list shown from the phone menu (e.g. in the phone display))), and remotely access a remote device selected from the displayed list of accessible remote devices in response to an input from the user (Liu: par 0033, such selection is done by the user).As to claim 7, Liu as modified discloses the mobile device according to claim 1, wherein the processor is further configured to remotely control the remote device to send information stored in the remote device to the counterpart device (Liu: pars 0016-0017, mobile phone controls the home computer to send emails and photos to friend’s computer (e.g. counterpart device)).


Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent 

/QUN SHEN/
Primary Examiner, Art Unit 2661